Case:19-50613-MJK Doc#:6 Filed:08/23/19 Entered:08/23/19 15:24:19 Page:1 of 8

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF GEORGIA

Fill in this information to identify your case:

 

 

Debtor 1 April N. Johnson
First Name Middle Name * Last Name
[] Check if this is an amended plan.
Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

Case Number IG - SOC | 3 MM Tk

(If known)

 

 

 

 

‘CHAPTER 13 PLAN AND MOTION
[Pursuant to Fed. R. Bankr. P. 3015.1, the Southern District of Georgia General Order 2017-3 adopts this form in lieu of the Official Form 113].
Notices. Debtor(s) must check one box on each line to state whether or not the plan includes each of the following

items. If an item is checked as not being contained in the plan or if neither or both boxes are checked, the provision
will be ineffective if set out in the plan.

(a) This plan: contains nonstandard provisions. See paragraph 15 below.
CL] does not contain nonstandard provisions.

(b) This plan: XI values the claim(s) that secures collateral. See paragraph 4(f) below.
CL] does not value claim(s) that secures collateral.

(c) ,This plan: XI seeks to avoid a lien or security interest. See paragraph 8 below.
s C) does not seek to avoid a lien or security interest.

Plan Payments.

(a) The Debtor(s) shall pay to the Chapter 13 Trustee (the “Trustee”) the sum of $220.00 for the applicable commitment period
of:

C 60 months; or (if applicable include the following: These plan
payments will change to $296.00 monthly on 1/20,
XI a minimum of 36 months. See !1 U.S.C. § 1325(b)(4). 2020.)

(b) The payments under paragraph 2a) shall be paid:

& Pursuant to a Notice to Commence Wage Withholding, the Debtor(s) request(s) that the Trustee serve such Notice(s)
upon the Debtor’s(s’) employer(s) as soon as practicable after the filing of this plan. Such Notice(s) shall direct the
Debtor’s(s’) employer(s) to withhold and remit to the Trustee a dollar amount that corresponds to the following
percentages of the monthly plan payment:

Debtor | _% QO Debtor 2 _%

CJ Direct to the Trustee for the following reason(s):
(1 The Debtor(s) receive(s) income solely from self-employment, Social Security, government assistance,
or retirement.
[ The Debtor(s) assert(s) that wage withholding is not feasible for the following reason(s):

(c) Additional Payments of $0 (estimated amount) will be made on (anticipated date) from.

GASB — Form 113 [Rev. 12/1/17] Page lof5
Case:19-50613-MJK Doc#:6 , Filed:08/23/19 Entered:08/23/19 15:24:19 Page:2 of 8

(source, including income tax refunds).

3. Long-Term Debt Payments.

(a) Maintenance of Current Installment Payments. The Debtor(s) will make monthly payments in the manner specified as
follows on the following long-term debts pursuant to 11 U.S.C. § 1322(b)(5). These postpetition payments will be
disbursed by either the Trustee or directly by the Debtor(s), as specified below. Postpetition payments are to be applied to
postpetition amounts owed for principal, interest, authorized postpetition late charges and escrow, if applicable. Conduit
payments that are to be made by the Trustee which become due after the filing of the petition but before the month of the
first payment designated here will be added to the prepetition arrearage claim.

PAYMENTS TO BE MONTH OF FIRST

PRINCIPAL | MADE BY POSTPETITION INITIAL
‘ RESIDENCE (TRUSTEE OR PAYMENT TO MONTHLY
CREDITOR COLLATERAL (Y/N) DEBTOR(S)) CREDITOR PAYMENT

(b) Cure of Arrearage on Long-Term Debt. Pursuant to 11 U.S.C. § 1322(b)(5), prepetition arrearage claims will be paid
in full through disbursements by the Trustee, with interest (if any) at the rate stated below. Prepetition arrearage
payments are to be applied to prepetition amounts owed as evidenced by the allowed claim.

DESCRIPTION OF PRINCIPAL ESTIMATED AMOUNT | INTEREST RATE ON
CREDITOR COLLATERAL RESIDENCE (Y/N) QF ARREARAGE ARREARAGE (if applicable)
4, Treatment of Claims. From the payments received, the Trustee shall make disbursements as follows unless designated

otherwise:

(a) Trustee’s Fees. The Trustee percentage fee as set by the United States Trustee.
(b) Attorney’s Fees. Attorney’s fees allowed pursuant to 11 U.S.C. § 507(a)(2) of $3,750.00.

(c) Priority Claims. Other 11 U.S.C. § 507 claims, unless provided for otherwise in the plan will be paid in full over the life
of the plan as funds become availa)le in the order specified by law.

(d) Fully Secured Allowed Claims. A\ll allowed claims that are fully secured shall be paid through the plan as set forth below.

CREDITOR DESCRIPTION OF COLLATERAL ESTIMATED CLAIM — INTEREST RATE MONTHLY PAYMENT

(e) Secured Claims Excluded from 11 U.S.C. § 506 (those claims subject to the hanging paragraph of 11 U.S.C. §
1325(a)). The claims listed beloiy were either: (1) incurred within 910 days before the petition date and secured by a

GASB — Form 113 [Rev. 12/1/17] Page 2 of 5
Case:19-50613-MJK Doc#:6 Filed:08/23/19 Entered:08/23/19 15:24:19 Page:3 of 8

purchase money security interest in a motor vehicle acquired for the personal use of the Debtor(s), or (2) incurred within 1
year of the petition date and secured by a purchase money security interest in any other thing of value. These claims will
be paid in full under the plan with interest at the rate stated below:

CREDITOR DESCRIPTION OF COLLATERAL ESTIMATED CLAIM INTEREST RATE MONTHLY PAYMENT
David’s Auto Sales 2012 Chevrolet Cruiser $10,000.00 6% $150.00

(f) Valuation of Secured Claims to Which 11 U.S.C. § 506 is Applicable. The Debtor(s) move(s) to value the claims
partially secured by collateral pursuant to 11 U.S.C. § 506 and provide payment in satisfaction of those claims as set forth
below. The unsecured portion of any bifurcated claims set forth below will be paid pursuant to paragraph 4(h) below. The
plan shall be served on all affected creditors in compliance with Fed. R. Bankr. P. 3012(b), and the Debtor(s) shall attach a
certificate of service.

1 VALUATION OF

 

CREDITOR DESCRIPTION OF COLLATERAL SECURED CLAIM INTEREST RATE MONTHLY PAYMENT
Badcock Furniture $700.00 6% $10.00
Sandy Creek Apartments FiFa 0 0 0

(g) Special Treatment of Unsecured Claims. The following unsecured allowed claims are classified to be paid at 100%
C) with interest at % per annum or C)without interest:

 

(h) General Unsecured Claims. Allowed general unsecured claims, including the unsecured portion of any bifurcated claims
provided for in paragraph 4(f) or f pamngtapt 9 of this plan, will be paid a 0 % dividend or a pro rata share of
$0, whichever is greater.

5. Executory Contracts.

(a) Maintenance of Current Installment Payments or Rejection of Executory Contract(s) and/or Unexpired Lease(s).

 

DESCRIPTION OF PROPERT Y/SERVICES ASSUMED/ MONTHLY DISBURSED BY TRUSTEE
CREDITOR AND CONTRACT REJECTED PAYMENT OR DEBTOR(S)
Progressive Leasing Executory contract- furniture Assume $191.00 Debtor

(b) Treatment of Arrearages. Prepetition arrearage claims will be paid in full through disbursements by the Trustee.

CREDITOR ESTIMATED ARREARAGE

GASB - Form 113 [Rev. 12/1/17] Page 3 of 5
Case:19-50613-MJK Doc#:6 Filed:08/23/19 Entered:08/23/19 15:24:19 Page:4 of 8

 

6. Adequate Protection Payments. The Debtor(s) will make pre-confirmation lease and adequate protection payments
pursuant to 11 U.S.C. § 1326(a)(1) on allowed claims of the following creditors: [J Direct to the Creditor; or To the
Trustee.

CREDITOR ADEQUATE PROTECTION OR LEASE PAYMENT AMOUNT
Badcock $7.00
David’s Auto Sales $100.00
7. Domestic Support Obligations. The Debtor(s) will pay all postpetition domestic support obligations direct to the holder of

such claim identified here. See 11 U.S.C. § 101(14A). The Trustee will provide the statutory notice of 11 U.S.C. § 1302(d) to
the following claimant(s):

CLAIMANT ADDRESS

8. Lien Avoidance. Pursuant to 11 U.S.C. § 522(f), the Debtor(s) move(s) to avoid the lien(s) or security interest(s) of the
following creditor(s), upon confirmation but subject to 11 U.S.C. § 349, with respect to the property described below: The plan
shall be served on all affected creditor(s) in compliance with Fed. R. Bankr. P. 4003(d), and the Debtor(s) shall attach a
certificate of service.

CRED:TOR LIEN IDENTIFICATION (if known) PROPERTY
Access Loan Company Household goods Household goods, personal property
Security Finance Household goods Household goods, personal property
Sandy Creek Apartments Judgment Household goods, personal property
9. Surrender of Collateral. The following collateral is surrendered to the creditor to satisfy the secured claim to the extent

shown below upon confirmation of the plan. The Debtor(s) request(s) that upon confirmation of this plan the stay under 11
U.S.C. § 362(a) be terminated as to the collateral only and that the stay under 11 U.S.C. § 1301 be terminated in all respects.
Any allowed deficiency balance resulting from a creditor’s disposition of the collateral will be treated as an unsecured claim in
paragraph 4(h) of this plan if the creditor amends its previously-filed, timely claim within 180 days from entry of the order
confirming this plan or by such additional time as the creditor may be granted upon motion filed within that 180-day period.

CREDITOR DESCRIPTION OF COLLATERAL AMOUNT OF CLAIM SATISFIED

GASB — Form 113 [Rev. 12/1/17] i Page 4o0f5
10.

11.

12.

13.

14.

Case:19-50613-MJK Doc#:6 Filed:08/23/19 Entered:08/23/19 15:24:19 Page:5 of 8

Retention of Liens. Holders of allowed secured claims shall retain the liens securing said claims to the full extent provided by
11 U.S.C § 1325(a)(5).

Amounts of Claims and Claim Objections. The amount, and secured or unsecured status, of claims disclosed in this plan are
based upon the best estimate and belief of the Debtor(s). An allowed proof of claim will supersede those estimated claims. In
accordance with the Bankruptcy Code and Federal Rules of Bankruptcy Procedure, objections to claims may be filed before or
after confirmation.

Payment Increases. The Debtor(s) will increase payments in the amount necessary to fund allowed claims as this plan
proposes, after notice from the Trustee and a hearing if necessary, unless a plan modification is approved.

Federal Rule of Bankruptcy Procedure 3002.1. The Trustee shall not pay any fees, expenses, or charges disclosed by a
creditor pursuant to Fed. R. Bankr. P. 3002.1(c) unless the Debtor’s(s’) plan is modified after the filing of the notice to provide
for payment of such fees, expenses, or charges.

Service of Plan. Pursuant to Fed. R. Bankr. P. 3015(d) and General Order 2017-3, the Debtor(s) shall serve the Chapter 13
plan on the Trustee and all creditors when the plan is filed with the court, and file a certificate of service accordingly. If the
Debtor(s) seek(s) to limit the amount of a secured claim based on valuation of collateral (paragraph 4(f) above), seek(s) to
avoid a security interest or lien (paragraph 8 above), or seek(s) to initiate a contested matter, the Debtor(s) must serve the plan
on the affected creditors pursuant to Fed. R. Bankr. P. 7004. See Fed. R. Bankr. P. 3012(b), 4003(d), and 9014.

Nonstandard Provisions. Under Fed..R. Bankr. P. 3015(c), nonstandard provisions must be set forth below. A nonstandard
provision is a provision not otherwise in this local plan form or deviating from it. Nonstandard provisions set out elsewhere in

this plan are void.

Set default interest rate at 6% on secured claims paid in the Chapter 13.

By signing below, I certify the foregoing plan contains no nonstandard provisions other than those set out in paragraph 15.

Dated: é 2(G beO' . ‘

tor 1

 

Debtor 2

/s/ Edward F. Smith

 

Attorney for the Debtor(s)

GASB — Form 113 [Rev. 12/1/17] Page 50f5
Case:19-50613-MJK Doc#:6 Filed:08/23/19 Entered:08/23/19 15:24:19 Page:6 of 8

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF GEORGIA
WAYCROSS DIVISION
IN RE:
APRIL N. JOHNSON,
Debtor,

CASE NO. 19-50613-MJK

CHAPTER 13
M. ELAINA MASSEY,
Trustee.

* * &* &

CERTIFICATE OF SERVICE
| hereby certify that | have served a copy of the Chapter 13 Plan by First Class
Mail placing the same in the United States mail with proper postage affixed to the
following addresses:

See attached Matrix

| hereby certify that | have served a copy of the Chapter 13 Plan on the following
corporations addressed to an Agent or Officer by First Class Mail with proper postage
affixed thereon to the following addresses:

| hereby certify that the following insured depository institutions were served by
Certified Mail addressed to the officer of the institution:

| hereby certify that the following parties and counsel were served electronically
through the Notice of Electronic Filing (NEF) at the following address:

Elaina Massey,

Chapter 13 Trustee
courtdailysummary@chi3bwk.com,
courtdailybackup@chi3bwk.com

Office of the U. S. Trustee
Ustpregion21.sv.ecf@usdoj.gov

This the 23 _ dayof_August__, 2019.

/s/ Edward F. Smith

Edward F. Smith

Georgia Bar No. 656823
Post Office Box 792 912-287-0055
Waycross, Georgia 31502
_ Case:19-50613-MJK
Label Matrix for local noticing

1133-5

Case 19-50613

Southern District of Georgia
Waycross

Fri Aug 23 15:09:18 EDT 2019

 

Chase Bank USA

Attn: Agent, Managing or General Officer
P.O. Box 15153

Wilmington DE 19850-5153

David's Auto Sales

Attn: Officer, Managing or General Agent
2251 Knight Ave

Waycross GA 31503-8003

Franklin Collection Services

Attn: Officer, Managing or General Agent
2978 W Jackson St

Tupelo MS 38801-6731

(p) JEFFERSON CAPITAL SYSTEMS LLC
PO BOX 7999
SAINT CLOUD MN 56302-7999

Office of the U.
Johnson Square Bisiness Center

 
  
    

Savannah, 31401-2638

Sandy Creek Apartments

Attn: Officer, Managing or General Agent
600 Summit St

Waycross GA 31501-7067

(p) LENDINGBEAR

ATTN KELLY MOSLEY

12276 SAN JOSE BLVD

SUITE 534

JACKSONVILLE FL 32223-8673

Verizon Wireless

Attn: Officer, Managing or General Agent
P.O. Box 660108

Dallas TX 75266-0108

a "iene, Managing or General Agent
P.O. Box 537104
Atlanta GA 30353-7104

(p)W S BADCOCK CORPORATION
POST OFFICE BOX 724
MULBERRY FL 33860-0724

Citicards/CBNA

Attn: Officer, Managing or General Agent
2.0. Box 6000

Sioux Falls SD 57117-6000

(p) DIRECTV LLC

ATTN BANKRUPTCIES

PO BOX 6550

GREENWOOD VILLAGE CO 80155-6550

Hatcher Way Apartments

Attn: Officer, Managing or General Agent
127 Havanna Ave

Waycross GA 31501-1090

LVNV Funding

Attn: Officer, Managing or General Agent
P.O. Box 1269

Greenville SC 29602-1269

(p) PROFESSIONAL DEBT MEDIATION
7948 BAYMEADOWS WAY

2ND FLOOR

JACKSONVILLE FL 32256-8539

Scana Energy Marketing

Attn: Officer, Managing or General Agent
3344 Peachtree Rd NE

Atlanta GA 30326-4808

SunTrust Bank

Attn: Officer, Managing or General Agent
1807 Knight Ave

Waycross GA 31501-8013

Ware Co. Magistrate Court

Attn: Officer, Managing or General Agent
P.0. Box 17

Waycross GA 31502-0017

Doc#: 6. 1h led: 08/23/19 Entered:08/23/19 de: 24:19 fage: 7 of 8

Access Loan Comp
Attn: Officer, Managing or General Agent
414 Lott St
Waycross GA 31501-3640

Bay Area Credit Service

Attn: Officer, Managing or General Agent
4145 Shackleford Rd

Norcross GA 30093-3541

Darling Emergency Physicians

Attn: Officer, Managing or General Agent
P.0. Box 37614

Philadelphia PA 19101-0614

Edward F. Smith
Law Office of Edward F. Smith

  
 

s, GA 31502-0792

I.C. Systems Inc.

Attn: Officer, Managing or General Agent
P.O. Box 64378

Saint Paul MN 55164-0378

Memorial Satilla Health

Attn: Officer, Managing or General Agent
1900 Tebeau St

Waycross GA 31501-6357

Progressive Leasing

Attn: Officer, Managing or General Agent
256 West Data Dr

Draper UT 84020-2315

(p) SECURITY FINANCE CENTRAL BANKRUPTCY
P 0 BOX 1893
SPARTANBURG SC 29304-1893

Synchrony Bank

Attn: Officer, Managing or General Agent
P.0. Box 965033

Orlando FL 32896-5033

Ware Co. State Court

Attn: Officer, Managing or General Agent
P.O. Box 776

Waycross GA 31502-0776
Case:19-50613-MJK Doc#:6 Filed: 08/23/19

Waycross Housing Authority

Attn: Officer, Managing or General Agent ‘
1125 Tebeau St

Waycross GA 31501-5437

Entered:08/23/19 15:24:19 Page:8 of 8
